Citation Nr: 0803613	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  99-07 209	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinea pedis, 
claimed as bilateral foot problems.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for cervical strain.

4.  Entitlement to service connection for residuals of a head 
injury, to include headaches, cerebellar degeneration with 
dementia, dysthymia and depression.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found claims of entitlement 
to service connection for low back strain, a cervical spine 
disorder and tinea pedis not well grounded.  The veteran 
timely disagreed in November 1997, and, following issuance of 
a statement of the case (SOC) in April 1999, the veteran's 
timely substantive appeal was received in that same month.

By a May 2000 rating decision, the RO in Honolulu, Hawaii, 
determined that a claim of entitlement to service connection 
for residuals of a head injury, to include headaches, 
cerebellar degeneration with dementia, dysthymia and 
depression, was not well grounded.  The veteran disagreed 
with that denial, and, subsequent to the issuance of a SOC in 
July 2000, the veteran's timely substantive appeal was 
received in October 2000.  These two claims were subsequently 
merged for the current appeal.  During the pendency of this 
appeal, jurisdiction of the claims file was transferred to 
the St. Petersburg, Florida, RO.

The veteran participated in Decision Review Officer (DRO) 
informal conferences in October 1998 and October 1999.  The 
veteran also participated in a formal DRO hearing in December 
2001 and in a Travel Board hearing with the undersigned 
Veterans Law Judge in June 2003.  Transcripts of these 
proceedings have been associated with the veteran's claims 
file.

The Board remanded these claims in December 2003 to the 
Appeals Management Center (AMC) for additional development.  
Such development having been completed, the veteran's claims 
file has been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The veteran does not have tinea pedis (claimed as 
bilateral foot problems) that is the result of a disease or 
injury in service.

2.  The veteran does not have low back strain that is the 
result of a disease or injury in service.

3.  The veteran does not have cervical strain that is the 
result of a disease or injury in service.

4.  The veteran does not have residuals of a head injury, to 
include headaches, cerebellar degeneration with dementia, 
dysthymia and depression, that are the result of a disease or 
injury in service.


CONCLUSIONS OF LAW

1.  Tinea pedis (claimed as bilateral foot problems) was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  Low back strain was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2007).

3.  Cervical strain was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2007).

4.  Residuals of a head injury, to include headaches, 
cerebellar degeneration with dementia, dysthymia and 
depression, were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Letters dated in July 2001, February 2004 and July 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  Although these letters were not sent 
prior to initial adjudication of the veteran's claims, this 
was not prejudicial to him, since (1) the veteran initiated 
his claims prior to the enactment of the VCAA, (2) he was 
subsequently provided adequate notice in the aforementioned 
letters and (3) the claims were readjudicated and an 
additional supplemental statement of the case was provided to 
the veteran in June 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  Since the Board has concluded that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  Specifically, in July 2004, the RO requested: the 
veteran's medical records from Tripler Army Medical Center 
(TAMC) from October 1977 to January 1985; a line of duty 
determination for the March 4, 1984 motor vehicle accident 
(MVA) in Waipahu, Hawaii; VA treatment records from the Puget 
Sound VA Medical Center (VAMC) prior to 1990; and American 
Lake VAMC treatment records from 1990 to the present.  Later 
in July 2004, the RO received a response from TAMC, that the 
search for records must be limited to one year.  In August 
2004, the RO received a response that a line of duty 
determination was not a matter of record.  

In October 2004, the AMC requested the U.S. Army Reserve 
Personnel Center provide the veteran's service medical 
records and a line of duty determination for the MVA in March 
1984.  In March 2005, VA provided the veteran with a letter 
informing him that attempts had been made to obtain his 
treatment records from TAMC and requests had been submitted 
to the National Personnel Records Center (NPRC), but that 
more specific dates of treatment were required to perform a 
complete search.  The veteran did not respond.

In June 2005, NPRC responded that no line of duty 
determination was of record for the veteran's March 1984 MVA.  
In August 2005, a request was made for separately filed 
hospital records, outpatient clinical records and 
psychiatric, mental health or drug/alcohol abuse counseling 
records from TAMC.  A response later in August 2005 stated 
that all service medical records had been sent to the 
Seattle, Washington, RO in July 1997.  In December 2005, a 
request was made for any active duty inpatient clinical 
records for head injury due to MVA from March 1, 1984 to 
January 1, 1985 at TAMC.  A response, dated in April 2006, 
noted that all records were furnished to the Honolulu, 
Hawaii, RO.  As such, VA conducted an extremely thorough 
search for the veteran's missing medical records, in 
compliance with the June 2003 Board remand.


The veteran was afforded VA medical examinations in February 
1997, June 1998, July 2005 and March 2007 to determine 
whether his claimed conditions could be directly attributed 
to service.  Further examinations or opinions are not needed 
on these claims because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).




A.  Tinea Pedis

The veteran alleges that he currently suffers from a 
bilateral foot condition (tinea pedis) that is the result of 
a disease or injury in service.  The Board finds that the 
preponderance of the evidence does not support the veteran's 
contention.

Of the available service medical records, there is no 
evidence that the veteran complained of or was treated for 
foot problems during his time in service or even soon after 
discharge.  During the DRO informal conferences in October 
1999 and October 1999, the veteran reported that he suffered 
from frostbite while in Alaska in November 1979 and in Korea 
in 1983.  He also stated that he suffered from trench foot in 
1982 when stationed in Panama.  The veteran reiterated these 
statements during his June 2003 Travel Board hearing.  See 
Travel Board hearing transcript, June 24, 2003.  The Board 
observes that the veteran's service personnel records have 
been associated with the veteran's claims file, and there is 
no evidence that he was ever stationed in Alaska, Korea or 
Panama.

The first medical evidence of a foot problem, after the 
veteran's discharge in January 1985, is the February 1997 VA 
examination report.  During the examination, the veteran 
reported that he had suffered from a foot infection since 
1979 when he experienced itching, burning and scaling.  Upon 
physical examination, the veteran's feet showed 
hyperkeratosis of all toenails with scaling and desquamation 
of the plantar surface bilaterally.  See VA examination 
report, February 16, 1997.  The examiner did not provide a 
nexus opinion as to whether the veteran's bilateral foot 
problems were related to service.  The veteran again 
participated in a VA examination in July 2005.  The examiner 
noted that the veteran had fungus of the great toes with a 
foul, unclean odor.  The veteran was diagnosed with tinea 
pedis, untreated with residual mild discomfort.  See VA 
examination report, July 21, 2005.  The examiner did not 
provide a medical nexus.

There is no evidence of record that the veteran was treated 
during his time in service, nor is there a medical statement 
that connects his currently diagnosed tinea pedis with 
military service.  See Hickson, supra.  The only remaining 
evidence of record in support of the veteran's claim is lay 
statements from the veteran's ex-wife and the veteran 
himself.  Though both the veteran and his ex-wife reported 
that he had received treatment in service for his feet, there 
is no medical evidence to support that contention.  
Additionally, the first indication that the veteran suffered 
from any problems of the feet was in February 1997, more than 
10 years after the veteran was discharged from service.  The 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service that resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service that resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence, including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003). 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service injury.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence). 
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
tinea pedis is related to service.  There is not an 
approximate balance of evidence.  

B.  Low Back and Cervical Strain

The veteran has alleged several different theories of 
entitlement to service connection for low back and cervical 
strain.  Initially, the veteran reported that he injured his 
back in 1978 after carrying 50 caliber machine guns.  He 
reported that he was diagnosed with a muscle strain and was 
treated continuously during his time in service with muscle 
relaxers.  The veteran has also alleged that his current 
upper and lower back pain is the result of his MVA in March 
1984.  In fact, the veteran has specifically stated that all 
of his current medical problems are the result of the 1984 
MVA.  See Travel Board hearing transcript, June 24, 2003.  
The Board finds that the evidence of record does not support 
the veteran's contentions, based on both theories of 
entitlement.

Review of the veteran's service medical records prior to 
March 1984 does not establish that the veteran suffered from 
any back pain.  As noted above, though not all of the 
veteran's service medical records have been associated with 
his claims file, VA has conducted an exhaustive search for 
any available evidence.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The evidence that is of record, does not 
establish that the veteran complained of or was treated for 
back disabilities.  

The evidence does substantiate the veteran's claim that he 
was in a MVA.  The Board notes however, that there is some 
inconsistency in the veteran's statements.  The service 
personnel records indicate that the veteran was in a MVA in 
October 1982 as well as March 4, 1984.  The only evidence 
pertaining to the 1982 MVA was a statement indicating that 
the veteran ran into another person and was responsible for 
paying the damages.  See service personnel record, DA Form 
2823, October 6, 1982.  
The March 4, 1982 service medical records state that the 
veteran was the driver of a car involved in an accident in 
Waipahu, Oahu.  The veteran reported that he was wearing his 
seatbelt and after the accident, removed himself from the car 
and walked around until the emergency medical personnel 
arrived.  See abbreviated service medical record, March 4, 
1984.  The veteran complained of neck and right knee pain.  
He admitted to having two beers prior to the accident.  Upon 
examination, all of the veteran's systems were considered 
within normal limits.  In fact, the veteran was provided an 
electrocardiogram that was normal and x-rays of his spine and 
right knee were within normal limits.  Id.  The assessment 
was MVA with no injuries except for an abrasion of the right 
knee and no neurological deficiencies.   The veteran was 
admitted for observation until the following day.  Medical 
treatment notes indicated that the veteran was very worried 
about the MVA and being accused it was his fault.  He was 
discharged later that day back to full duty.  See service 
medical record, March 5, 1984.  There was no further 
indication that the veteran complained of back pain during 
his time in service.

In December 1996, the veteran was seen at the Puget Sound 
VAMC with complaints of back trouble.  The veteran reported 
that he had suffered from back pain since approximately 1980, 
when he was injured carrying 50 caliber machine guns.  The 
veteran also reported being in the 1984 MVA, where he claimed 
he blacked out and spent approximately a week in the 
hospital.  See VA outpatient treatment record, December 11, 
1996.  The Board notes the clear inaccuracy of the veteran's 
statement based on the service medical records noted above 
regarding the 1984 MVA.  The veteran also had x-rays of his 
lumbar spine, which revealed mild scoliosis convex to the 
left in the upper lumbar spine with a compensatory curve 
convex to the right at approximately the level of the mid-
thoracic spine.  See VA outpatient treatment record, December 
19, 1996.  The veteran also had magnetic resonance imaging 
(MRI) of the lumbar spine, which was determined to be 
unremarkable.  See VA MRI report, January 21, 1997.

The veteran participated in a VA examination in February 
1997.  The veteran claimed that he had suffered from back 
pain since 1978, after carrying 50 caliber machine guns, and 
that his back pain was exacerbated after his 1984 MVA.  As 
noted above however, the MRI findings were completely 
unremarkable.  See VA examination report, February 6, 1997.  
In March 1997, the American Lake VAMC issued the veteran a 
letter explaining that his MRI showed no abnormalities in the 
bones, discs or nerves of the low back.  The physician 
concluded that the veteran's posture and difficulty walking 
probably related to a head injury of many years prior.  See 
VA letter to veteran, March 11, 1997.  In July 1997, the 
veteran had x-rays of his cervical and lumbar spine.  Both 
were considered normal.  See VA x-ray reports, July 31, 1997.  
The veteran later complained of low back pain in December 
1997.  X-rays of the lumbar spine were unremarkable and the 
veteran was diagnosed with chronic back strain.  See VA 
outpatient treatment record, December 22, 1997.  

In June 1998, the veteran participated in a VA examination.  
The veteran reported that during his first MVA in service, he 
injured his back and neck.  He noted that he re-injured his 
spine in 1984 in his second MVA.  The examiner did not 
provide a nexus opinion.  In June 2005, the veteran was 
afforded another VA examination.  Despite multiple attempts 
to provide the veteran x-rays of the cervical and lumbar 
spine, the veteran continuously failed to report for the x-
rays.  The examiner noted that x-rays of the lumbar spine 
taken in September 2004 were normal.  The examiner diagnosed 
the veteran with lumbralgia and cervicalgia of unclear 
etiology.  See VA examination report, July 21, 2005.  The 
Board notes that the duty to assist is not always a one-way 
street.  If the veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the veteran failed to report for his 
x-rays that could have provided additional evidence in this 
case, specifically whether he has a current back disability.

The only remaining evidence of record in support of the 
veteran's claims that his cervical and lumbar strain is 
related to service is lay statements.  As noted above, the 
veteran and his ex-wife's statements are not supported by the 
evidence and they are not qualified to offer an opinion as to 
the etiology of the veteran's back pain.  See Rucker; Layno, 
supra.  As such, there is no credible evidence that relates 
the veteran's current back pain with his time in service.  
The Board also notes that there is no x-ray evidence that the 
veteran has disabilities of the cervical and lumbar spine.  
He has only been noted to suffer from pain.  The Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Thus, the veteran does not have a current 
cervical or lumbar disability.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed spinal disabilities, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997). 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that his current 
cervical and lumbar disabilities are related to service.  
There is not an approximate balance of evidence.  

C.  Head Injury Residuals

The veteran alleges that he currently suffers from residuals 
of a head injury he received in his March 1984 MVA while in 
service.  The Board finds that the preponderance of the 
evidence does not support the veteran's claim.

As noted above, the veteran did have two MVAs during his time 
in service.  While there is no evidence of any medical 
treatment for his MVA in October 1982, the evidence 
pertaining to the 1984 MVA does not establish that the 
veteran suffered from a head injury.  In fact, the emergency 
room report from TAMC noted the veteran to be oriented times 
three; examination of his head, eyes, ears, nose and throat 
were normal; neurologic examination showed the veteran to be 
alert, oriented, cooperative and his cranial nerves II 
through XII were intact and within normal limits.  See 
emergency room report, TAMC, March 4, 1984.  There is no 
other evidence of record indicating that the veteran 
complained of or sought treatment for a head injury while in 
service.  Similarly, there is no evidence that the veteran 
was treated for headaches, cerebellar degeneration with 
dementia, dysthymia or depression while in service.

A treatment note from the Washington State Corrections (WSC) 
facility where the veteran was incarcerated, noted that the 
veteran reported a history of headaches.  See WSC facility 
note, August 1, 1989.  The examiner did not note the etiology 
of the veteran's headaches.  The veteran was seen at the VAMC 
in November 1991 for a computed tomography (CT) scan of the 
head.  Contiguous slices were obtained from the foramen 
magnum to the vertex with contrast and imaging on the brain 
and gone windows.  It was noted that the CT scan was within 
normal limits.  See VAMC outpatient treatment record, 
November 11, 1991.  In December 1991, it was noted that the 
veteran suffered from ataxia with a head injury he suffered 
in 1989.  The conclusion was that the veteran had difficulty 
with balance, coordination and speech due to a head injury in 
1989.  See VAMC outpatient treatment report, December 16, 
1991.  The Board notes no further evidence pertaining to a 
1989 head injury in the claims file.

In July 1997, the veteran was noted to have progressive 
ataxic gait and slurred speech.  See VA outpatient treatment 
record, July 30, 1997.  In September 1997, the veteran 
underwent a MRI of the brain.  The results of the MRI found 
that the veteran's cerebellar volume loss was greater than 
expected for the veteran's age.  There was also evidence of 
hemorrhage, calcification or iron deposition in the white 
matter of the cerebellum.  Regarding the 1984 MVA, there was 
no evidence of significant inferior frontal anterior temporal 
atrophy demonstrated, although the extensive cerebellar 
volume loss may have been due to previous diffuse external 
injury, though this was noted to be unusual without temporal 
lobe findings.  The atrophy was noted to be greatest at the 
superior cerebellum and cerebellar vermis.  See VAMC MRI 
report, September 19, 1997.


In March 1998, the veteran was seen in the VA neurological 
clinic for an ataxic gait.  The veteran reported that these 
symptoms began after his 1984 MVA.  The veteran was diagnosed 
with cerebellar atrophy/ataxia and cerebellar atrophy 
syndrome with symptoms of dysphagia of unknown etiology.  See 
VAMC outpatient treatment report, March 12, 1998.  

The veteran submitted a letter written to him from a staff 
neurologist at the Honolulu VAMC in November 1999.  This 
letter diagnosed the veteran with cerebellar degeneration 
related to progressive atrophy of the cerebellum, which was 
responsible for such symptoms as disturbance of balance, 
slurring of speech and trouble walking.  The physician noted 
that "according to your medical records and history, your 
symptoms began around the time of your MVA."  See VAMC 
letter to veteran, November 16, 1999.  It was noted that the 
onset of the veteran's disease might have been as early as 
1978 when the veteran had a hard time walking on maneuvers, 
with frequent stumbling and headaches.  Although some portion 
of the veteran's symptoms may be related to the MVA injuries, 
the fact that the symptoms seemed to predate the MVA and 
continued to worsen, suggested a degenerative process as the 
cause.  The physician concluded that although the veteran was 
not diagnosed with acquired cerebellar degeneration until 
after service, it was clear that the symptoms began while the 
veteran was still on active duty.  Id.

The Board notes that there is no medical evidence of record 
that substantiates this physician's statements.  There are no 
notations in the veteran's service medical records that he 
had a difficult time walking on maneuvers or that he suffered 
from frequent headaches.  This assessment is clearly based on 
history provided to the physician by the veteran.  In Black 
v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated that 
the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and that are unsupported by the clinical evidence, as is the 
case here.  The physician also failed to reconcile his 
opinion that the veteran's cerebellar degeneration predated 
the 1984 MVA and the emergency room report where all of the 
veteran's neurological systems were functioning within normal 
limits.  Other than history provided by the veteran, the 
physician has provided no medical rationale upon which to 
support his opinion.  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the 
examiner provided no basis for his opinion and did not review 
the veteran's complete claims file.

The veteran was provided a VA neurological examination in 
July 2005.  The examiner noted cerebellar atrophy of 
uncertain etiology, with residuals of dysthymia, 
disequilibrium, depression and speech difficulty.  The 
examiner diagnosed the veteran with cephalgia of unknown 
etiology.  The examiner concluded that review of the 
veteran's record revealed the onset of his symptoms seemingly 
around the age of 30.  The examiner was unable to locate 
reasonable historical documentation to show the onset during 
the military or due to the 1984 MVA.  The examiner commented 
that primary cerebellar atrophy normally has its onset 
between the ages of 30 and 50 years old and is consistent 
with the onset of this veteran.  This was further supported 
by the fact that there was no documented evidence of a head 
injury in the 1984 MVA.  See VA examination report, July 21, 
2005.

In March 2007, the veteran participated in another VA 
neurological examination to determine the nature and etiology 
of his headaches, cerebellar degeneration with dementia, 
dysthymia and depression.  The examiner noted that the claims 
file had been thoroughly reviewed in conjunction with the 
examination.  According to the veteran, the headaches began 
while he was in service and had become progressively worse 
over the years.  The veteran noted that after his 1984 MVA, 
he experienced problems with balance, speech and memory.  He 
noted that he was evaluated several times for alcohol abuse 
and was negative.  The veteran reported headaches daily and 
stated that his last alcohol intake was in 2005.

The veteran was also diagnosed with cerebellar degeneration 
and cerebellar ataxia.  According to the veteran, his balance 
problems began after his 1984 MVA.  When asked about alcohol, 
the veteran reported in 1978, he drank some in the barracks 
but mainly on the weekends when he would have two or three 
drinks.  He stated that he quit for 14 years and then started 
drinking again in 2002, and then quit again in 2004.  The 
examiner also reviewed the November 1999 letter from the 
Honolulu VAMC physician.  According to the discharge summary 
from January 30, 1996 to January 31, 1996, the veteran was 
admitted for treatment of crack and alcohol addiction.  It 
was also noted that the veteran started drinking when he was 
eight years old, which became a problem when he was 14 years 
old.  The September 1997 MRI of the brain reported cerebellar 
volume loss greater than expected for the veteran's age.  
This was a nonspecific finding.  Etiologies included alcohol 
ingestion, other medications and other disease processes, 
which could yield a similar finding.

According to the American Lake VAMC treatment reports from 
December 1991, the veteran was diagnosed with continued crack 
cocaine and alcohol dependence.  According to the hospital 
record, the veteran initially reported a history of imbalance 
and ataxia after a head injury in 1989.  On examination, some 
imbalance was noted along with some mild slurring of speech.  
The CT scan of the brain was normal and the veteran was again 
admitted in 1992 with alcohol and cocaine dependence.  

The March 2007 VA examiner's impression was chronic 
tension/atypical/vascular headaches.  Upon reviewing the 
claims file, the examiner could not find documentation of 
onset/treatment of headaches after or due to a MVA.  The 
veteran was also diagnosed with cerebellar degeneration.  The 
examiner was unable to determine the etiology of the 
headaches and cerebellar degeneration without resorting to 
speculation.  See VA examination report, March 16, 2007.

The veteran was also afforded a VA mental disorders 
examination in March 2007.  The veteran reported that he had 
served primarily in the infantry until he was moved to the 
mailroom after the 1984 MVA.  He noted that his depression 
began after he developed headaches from the MVA.  The 
examiner noted that in reviewing the service medical and 
personnel records, the veteran had significant behavioral 
problems prior to the 1984 MVA.  The veteran reported 
suffering from depression for many years after the MVA; 
however, the examiner noted that the majority of the mental 
health treatment records were for substance abuse problems.  
Also interestingly, the veteran described himself to the 
examiner as weak and tired at all times, but noted he rode 
his bicycle to the examination.

The examiner stated, "during the examination today, it 
became evident to me that the veteran basically takes no 
responsibility for his own behavior."  See VA examination 
report, March 28, 2007.  The veteran's service medical 
records indicated a significant history of behavioral 
problems and, in fact, report that the veteran had some legal 
problems as a teenager prior to entering the service.  The 
veteran appeared to blame all of his problems on the military 
and the MVA.  The examiner noted that there were a great deal 
of inconsistencies in what the veteran reported during the 
examination.  It was noted that the veteran had a significant 
history of substance abuse and was seen in group therapy for 
domestic violence.  The veteran stated that his 
antidepressants made him angry.  When confronted about the 
fact that he obviously had problems with anger prior to 
starting the medication, he indicated again that it was the 
military's fault because they "trained him that way."  Id.

The veteran did endorse some symptoms of depression; however, 
the examiner could not state with any certainty that his 
symptoms of depression started in the military or were the 
result of his reported MVA without resorting to speculation.  
Rather, the examiner believed that the veteran had long-
standing characterological problems that had greatly impacted 
his functioning over the years.  He was diagnosed with 
dysthymic disorder, late onset.

Overall, the Board does not find the veteran to be a credible 
historian.  Review of the veteran's service medical records 
does not establish that the veteran suffered from any of the 
claimed residuals prior to his discharge from service.  The 
earliest diagnosis of cerebellar degeneration was in 1997.  
This condition, in addition to the other residuals, has not 
been medically linked to the veteran's service.  The Board is 
free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In the present case, the Board finds the VA 
examiners' opinions to be the most persuasive.  The opinions 
provided were supported by thorough review of the veteran's 
claims file and supported medical opinions.  The November 
1999 VAMC letter is not considered probative evidence as the 
examiner based his opinion on history provided by the 
veteran.  The only remaining evidence connecting the 
veteran's current conditions with service is his own lay 
statements.  As discussed, those are also not probative.  See 
Rucker; Layno, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current head 
injury residuals are related to service.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for tinea pedis, claimed as 
bilateral foot problems, is denied.

Entitlement to service connection for low back strain is 
denied.

Entitlement to service connection for cervical strain is 
denied.

Entitlement to service connection for residuals of a head 
injury, to include headaches, cerebellar degeneration with 
dementia, dysthymia and depression, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


